While agreeing that the first assignment of error be sustained, I think the second should be overruled, and as the matter is of general importance, the reason for differing from the majority of the court may be stated.
In ascertaining whether there was contributory negligence, the jury was of course entitled to consider the speed of plaintiff's car, giving such weight to the evidence on the subject and to the inferences to be made from the evidence, in its general deliberation to find the ultimate facts in issue, as it deemed necessary to reach a verdict on all the evidence in the case.
The majority of the court decides that there was harmful error, — that is, there was manifest abuse of judicial discretion — in making the comment on the evidence concerning plaintiff's speed. The questioned passages from the charge may perhaps be quoted again, with a little more of the context, only noting, as appears by the opinion of the majority, that the second comment came after the attention of the court, and of the jury, had been called to the subject by the request for an exception. This dramatic fact — this challenge, in the hearing of the jury, of what the court had said concerning plaintiff's speed — brought to, and had a marked tendency to keep before the attention of the jury that the court did not intend that they should be controlled by the challenged passage, but, that the jurors were free to make up their own minds on all the evidence without regard to what the court had said on the subject.
The learned trial judge said: "With that explanation, *Page 531 
[general instructions previously given] and caution, let us see what the contentions of the two parties are. Looking at the evidence from that view, the plaintiff contends, as I understand it, that he was coming down the East River Drive. How fast he was going he does not tell us, and although it is a matter entirely for you, it seems to me that the speed of the respective cars in this case has very little to do, if anything, with the causes of the accident. The causes of the accident arise from other factors, it seems to me, than mere speed. So, in that view, it is not very important how fast he was coming, but at all events he passed a guard house and the guard at the guard house heard a noise and looked out and ran out. He started to go out because he feared something was wrong because of the noise he heard......"
. . . . . . . . . . . .
"[Counsel for defense] I would like your Honor to give me an exception to so much of your charge as eliminates or minimized the question of speed.
"The Court: Of course what I said upon the subject of speed does not control you. I was analyzing the evidence telling you what I thought the significance of speed in the case was. If you think it is important you will bear it in mind and give it such weight as you think it deserves."
The question now is, was it an abuse of discretion to say that? The majority of the court decide that it was; I think it was not, if prior decisions are to be followed. A comparison of the case with those in which it was held that there was no abuse of discretion, and also with those in which it was held that the court exceeded the limit of propriety, will show conclusively that the majority is giving a more restricted application to the rule than has heretofore been given by either appellate court.
In Katzenberg v. Oberndorf, 70 Pa. Super. 567, *Page 532 
569, we said: "It is largely within the discretion of the trial judge as to how much detail shall be entered into, how minute the reference to the testimony shall be, and how extended the discussion: Fowler v. Smith, 153 Pa. 639. A trial judge in his charge may make comments on the testimony provided he leave the jury free to decide the case on the evidence: Lappe v. Gfeller, 211 Pa. 462; Bernstein v. Walsh, 32 Pa. Super. 392. "
In Com. v. Bloom, 89 Pa. Super. 308, (allocatur refused 89 Ib. xxv) we said: "Under all the circumstances disclosed by this record we are not convinced that the learned trial judge committed any error in his charge. It is true that he plainly and forcefully expressed his opinion with respect to the evidence introduced by the defendant, but it is equally true that he left to the jury the final disposition of the whole case. It is well settled in this Commonwealth that a judge may express his opinion regarding the evidence and in some cases it may be his duty so to do, but this should be so done as not to withdraw the evidence from the consideration and decision of the jury: Commonwealth v. Havrilla, 38 Pa. Super. 292, 297; Commonwealth v. Bloom, supra, [88 Pa. Super. 93]. The contention that the effect of the charge as a whole was to give binding instructions to convict is not borne out by careful reading and consideration of the charge. Indeed, as above indicated, the trial judge would have been justified in charging that the statement of the defendant that he had retained possession of the liquor `for rubbing purposes' did not amount to a valid defense to the charge contained in the indictment." In the case in which that was said, the trial judge had stated in the course of his charge (see pp. 313 to 315) after reciting the contentions of the defendant, "To the court, this seems plainly unbelievable. However, I say to you that you are not *Page 533 
controlled by my opinion of the evidence and it is not my purpose by the expression of my opinion of the evidence to withdraw the evidence from your consideration and decision......"
In Com. v. Gross, 89 Pa. Super. 387, (allocatur refused 89 Ib. xxv) the trial judge said, (and we affirmed) "I say to you frankly, members of the jury, that in the light of all the testimony in this case it seems to us that you ought to have no difficulty in arriving at a verdict of guilty on both counts of the indictment" (quoted in the dissenting opinion p. 393); on p. 390, we quoted from the charge as follows: "I am endeavoring to give it [testimony] to you as I recall it, but it is your duty to take that testimony as you heard the witnesses give it. You will have to determine where the truth of the testimony lies." At the conclusion of the charge the court said: "I say further to you that, while I have a right to express to you my opinion, I want you to understand and to feel that you are entirely free to determine the guilt or innocence of this defendant, and it is your duty, after giving all the evidence in the case careful and dispassionate consideration, to decide. You are not bound in any way by the opinion of the court; you are entirely free to decide, and it is your duty to render a true verdict according to the evidence in the case." See also Com. v. Johnson, 89 Pa. Super. 439,447.
In the case of a defendant convicted of murder of the first degree Com. v. Cunningham, 232 Pa. 609, the court held that there was no abuse of discretion in saying to the jury: "`I do not believe there is anything in the case that would justify you in saying that the evidence warranted the defendant in killing McDevitt in self-defense. There was no weapon in sight, and I do not think the evidence would justify you in saying that he should be acquitted on the ground that he killed in self-defense. The same thing applies to manslaughter. *Page 534 
But you are not bound by my opinion. I do not think the evidence warrants a verdict of manslaughter.' In immediate connection with these statements it was said: `I do not bind you by my opinion. If you believe the evidence justified a killing in self-defense, you have a right to say so; you are not bound by my opinion on that point or upon any other point in the case ...... if you believe the evidence does justify it, in accordance with the law as I have given it to you, you are warranted in finding him guilty of manslaughter, notwithstanding my opinion.'"
In Price v. Hamscher, 174 Pa. 73, 78, it was said: "The effect of the instruction complained of was doubtless prejudicial to the plaintiff. Did it do him an injustice by withdrawing from the jury a disputed question of fact or by presenting a conclusion not fairly warranted? While a judge may not decide a disputed question of fact when the averments of the parties in its support or denial are sustained by reasonable proof, he may express his opinion respecting the evidence, and at times it is his duty to do so: Repsher v. Wattson, 17 Pa. 365; Kilpatrick v. Commonwealth, 31 Pa. 198; Leibig v. Steiner, 94 Pa. 466; Didier v. Pennsylvania Co., 146 Pa. 582; Heydrick v. Hutchinson, 165 Pa. 208. In Leibig v. Steiner, supra, it was said citing Bitner v. Bitner, 65 Pa. 347, `Very strong expression of opinion on the facts are tolerated, indeed sometime may be necessary. Even entire accuracy in the statement of facts may not be obtained, yet, if the case is left fully and clearly to the jury, under instructions not calculated to mislead, there is no fatal error.'" In the light of those decisions, I can see no abuse of discretion in the exercise of power of the trial judge now complained of. What he said, as appears by the first quotation from his charge, was stated while narrating the respective contentions of the parties, — while "analyzing the evidence," as he said. He expressly *Page 535 
disavowed usurping the power of the jury; it "does not control you ...... if you think it is important you will bear it in mind and give it such weight as you think it deserves." The jury was certainly instructed that what the court said in analyzing the testimony was not controlling, and that the jury could make such inferences of fact from the evidence as it thought right. What else should have been said? Wherein lies the abuse of discretion? When we come to the consideration of decisions in which it was held that there was abuse of discretion in other cases, we discover how much the rule formerly applied is now restricted for the future by the opinion of the majority.
In Burke v. Maxwell, 81 Pa. 139, it was deemed an abuse of discretion to instruct the jury that the court had considered it "important to present views which, were I in the jury-box, would control me in giving my verdict against the plaintiff;" in Curtin v. Somerset, 140 Pa. 70, the court said there was such intemperate characterization of conduct described in the evidence as amounted to a finding of fact; in Cridland v. Crow, 221 Pa. 618, the abuse of discretion was in the instructions permitting the inference of the ultimate fact in issue from an hysterical outbreak of plaintiff during the trial; in Monier v. P.R.T. Co.,227 Pa. 273, it lay in "epithets applied by the court to the defendant's conductor [which] painted him as a degenerate for whose punishment the law scarcely made adequate provision ......;" in Spitzel v. Hunt, 39 Pa. Super. 631 (a suit against an indorser), the court below "unwittingly stepped over the line in making the liability of the defendant [in the instructions to the jury] depend upon the question of whether his defense was a technical one or not ......;" in Shipp v. Schmitt, 71 Pa. Super. 496, we reversed because the court instructed the jury: "In our opinion under the law and under the facts the plaintiff is entitled to a judgment, *Page 536 
but I leave the matter entirely for your consideration......" In each of those cases the abuse of discretion is obvious, clear and manifest; in the case at bar, it certainly is not.
In my humble judgment the second assignment should have been overruled. Judge CUNNINGHAM, concurs in this opinion.